Title: To James Madison from Albert Gallatin, [9 May] 1813
From: Gallatin, Albert
To: Madison, James


[9 May 1813]
Govr. Tompkins, at the request of the general Govt., called into service detachments of militia to assist in carrying the embargo into effect along the lakes. He also organised at the request of Gen. Dearborne & Wilkinson the regulars on the same service. In fact he alone did all that was done on that occasion & even advanced money.
I understand that his accounts are suspended because he cannot produce the receipts of all the privates, but only those of the officers who acted as pay-masters. An adherence to this rule in this case not only appears unjust, but will disgust & prevent exertions which may very soon be called for by Govt.
—A. G.
It is true that we have stripped N. York of seamen for the lakes. This may at once be supplied by ordering all the gun boat seamen at Philada. to proceed by Trenton & N. Brunswick to N. York; which allowing 2 days march from Trenton to Brunswick (distance 26 miles) cannot take more than four days. At Philada. they are altogether useless, & do nothing but quarrelling with our collector.
—A.G.
I think it would have been better to give to the Commissary the transportation of the clothing to the armies.
It appears indispensible that there should be an instruction to the Regimental Quarter Masters for the safekeeping and distribution of the clothing & other articles intended for the Regiments respectively & not for the army generally.

The instructions for the Commissary’s department are not printed.
